Citation Nr: 1227786	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Whether the discontinuance of the Veteran's non service-connected pension benefits due to incarceration was proper.

(The issue of entitlement to a waiver of the recovery of indebtedness in the amount of $5,193.67, is the subject of a separate decision of the Board)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for Hepatitis C.

In his March 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In January 2012, he was notified that his Board hearing had been scheduled for a date in March 2012 at the RO.  He failed to appear for this hearing. 

On the date of the scheduled hearing, a statement from the Veteran was received by the RO in which he requested that his hearing be re-scheduled at the VA outpatient clinic in Lufkin, Texas.  In July 2012, the motion for a new hearing was denied by the Veterans Law Judge scheduled to hold the hearing.  Accordingly, the Board will proceed to consider the appeal.

The issues of entitlement to service connection for a bilateral hand disability and a left leg disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 200); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including a May 2003 claim for non service-connected pension benefits (VA Form 21-526), reflects that he has applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.
 
In a May 2006 decision, the RO in St. Paul, Minnesota discontinued the Veteran's non service-connected pension benefits, effective September 30, 2003, due to incarceration.  In August 2006, the Veteran submitted a notice of disagreement with that decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issue of whether the discontinuance of the Veteran's non service-connected pension benefits due to incarceration was proper.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



